Exhibit 10.2

 

CALL AGREEMENT

 

THIS CALL AGREEMENT (this “Agreement”) is made as of  September 8, 2009 (the
“Effective Date”), by and among MDI, Inc., a Delaware corporation (the
“Company”) and the undersigned (each a “Holder”), collectively the holders of
9,500,000 shares of the Company’s Common Stock (the “Shares,” 7,000,000 shares
of which are held in escrow pursuant to that certain Escrow Agreement of even
date herewith between the Company, Holders and the escrow agent thereto).

 

RECITALS:

 

WHEREAS, the Company and Almana Networks International, Inc., of which the
Holders are all the stockholders, have entered into that certain Stock Purchase
Agreement of even date herewith (the “Purchase Agreement”), pursuant to which
the Holders acquired the Shares; and

 

WHEREAS, in order to induce the Company to enter into the Purchase Agreement,
the Holders and the Company desire to enter into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other consideration, the receipt and sufficiency of which hereby is
acknowledged, the parties agree as follows:

 

1.             Call Right.

 

(a)           If and only if the difference between the amount of sales less
costs of goods sold (the “Gross Margin”) under the contracts, licenses and other
agreements listed on Exhibit A and any other contracts, licenses or agreements
entered into by or through ANI, (collectively, the ANI Contracts”) is less than
$1,000,000 for the twelve-month period commencing on the Effective Date and
ending on the one year anniversary thereof, the Company shall have the right
(the “Call Right”) to repurchase that number of Shares (the “Call Option
Shares”) determined by multiplying (x) the fraction obtained by subtracting the
Gross Margin from $1,000,000 and dividing such sum by $1,000,000, by
(y) 2,500,000, for a purchase price per share equal to the fair market value of
a share of Common Stock on the Effective Date (the “Call Price”).  The number of
Call Option Shares purchasable from each Holder shall be determined by dividing
the number of shares of Common Stock received by each Holder pursuant to the
Purchase Agreement by 9,500,000, multiplied by the total number of Call Option
Shares. Within five (5) business days after delivery of a Call Notice to Holder,
the Holder shall tender to the Company the certificate or certificates
representing the number of Call Option Shares determined pursuant to the above
formula and specified in the Call Notice.  In the event that the Call Notice is
delivered to the Holder and the Holder has not tendered the certificates
representing such shares within five (5) business days after receipt by the
Holder of the Call Notice, the Company is authorized to cancel the shares on its
books and to place the Call Price in a separate bank account in escrow for the
benefit of the Holder, to be released upon the tender of such certificate or
certificates to the Company.

 

--------------------------------------------------------------------------------


 

2.             Miscellaneous.

 

2.1           Amendments; Waivers.  Any term hereof may be amended or waived
only by the written consent of the Company and the Holders.

 

2.2           Notices.  All notices, requests, consents and other communications
required or permitted hereunder shall be given in accordance with the Purchase
Agreement.

 

2.3           Severability.  If one or more provisions of or obligations under
this Agreement are held to be invalid, illegal, or unenforceable under
applicable law, then such provision or obligation shall be excluded from this
Agreement, and the remaining provisions of and obligations under this Agreement
shall be enforceable in full in accordance with their terms.

 

2.4           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Texas, without giving effect to principles of conflicts of law.

 

2.5           Counterparts.  This Agreement may be executed by facsimile and in
two or more counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one agreement.

 

2.6           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

2.7           Per Share Prices.  All per share prices set forth in this
Agreement are subject to adjustment to reflect stock splits, dividends,
recapitalizations and the like.

 

2.8           Legend.  The certificates representing the Shares shall bear the
following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF A
CALL AGREEMENT DATED SEPTEMBER 8, 2009, BY AND BETWEEN THE HOLDER AND THE
CORPORATION A COPY WHICH IS ON FILE AT THE OFFICES OF THE CORPORATION.”

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the undersigned Holder have entered into
this Call Agreement as of the Effective Date.

 

 

COMPANY:

 

 

 

MDI, INC.

 

 

 

 

 

By:

/s/ J. Collier Sparks

 

Name:

J. Collier Sparks

 

Title:

CEO & President

 

 

 

 

 

HOLDERS:

 

 

 

 

ALMANA NETWORKS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Swaraj Bontula

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ALMANA NETWORKS SOLUTIONS

 

 

 

 

 

 

By:

/s/ Swaraj Bontula

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

LINTON INVESTMENTS, L.P.

 

 

 

 

 

 

By:

/s/ John Linton

 

 

Name:

 

 

 

Title:

 

 

S-1

--------------------------------------------------------------------------------


 

 

HOLDERS:

 

 

 

 

 

 

/s/ Swaraj Bontula

 

 

Swaraj Bontula

 

 

 

 

 

/s/ John Linton

 

 

John Linton

 

 

 

 

 

/s/ Robert Schorr

 

 

Robert Schorr

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.

Revised Purchase Order dated April 4, 2009, by and between Arabian
Airconditioning Contracting and Almana Network Solutions

 

 

2.

Purchase Order dated April 5, 2009, by and between Arabian Airconditioning
Contracting and Almana Networks Solutions

 

 

3.

Letter of Intent dated April 15, 2009, by and between Al Jaber Trading &
Contracting and Almana Networks

 

 

4.

Contract Agreement dated April 27, 2009, by and between Diplomat Group W.L.L.
and Almana Networks Solutions

 

 

5.

Contract for supply, delivery, installation, testing, commissioning and
maintenance of extra low voltage system dated April 2009, by and between Power
Line Engineering — Qatar W.L.L. and Almana Networks Solutions

 

 

6.

Contract Agreement dated May 17, 2009, by and between Diplomat Group W.L.L. and
Almana Networks Solutions

 

 

7.

Confirmation for the preparation of prequalification and material submittal
dated May 31, 2009, by and between Powermech Engineering W.L.L. and Almana
Networks Solutions

 

--------------------------------------------------------------------------------